PER CURIAM.
Reading the search warrant in this case is a whole, see Joiner v. City of Lakeland, 90 So.2d 118 (Fla.1956), the word “contraband” in the command clause of the warrant clearly refers to the controlled substances (cannabis and lysergic acid diethyl-amide) mentioned earlier in the warrant and specifies, with sufficient particularity, the things authorized to be searched for, and seized from, the defendant’s home. See Carlton v. State, 449 So.2d 250 (Fla.1984). Also see United States v. Leon, — U.S. -, 104 S.Ct. .3405, 82 L.Ed.2d 677 (1984).
AFFIRMED.
FRANK D. UPCHURCH, Jr., SHARP and COWART, JJ., concur.